Exhibit 10.34

SECOND AMENDMENT
TO CONSULTING AGREEMENT




This SECOND AMENDMENT TO CONSULTING AGREEMENT is entered into as of December 26,
2013 (the “Amendment”) by and between Echo Therapeutics, Inc., a Delaware
corporation (the “Company”), and Robert F. Doman, an individual (“Consultant”).
 


 
RECITALS
 
WHEREAS, reference is hereby made to the Consulting Agreement entered into as of
August 26, 2013 (as amended, restated, supplemented or otherwise modified, the
“Agreement”) by and between Consultant and the Company; and
 
WHEREAS, Consultant and the Company have mutually agreed that the term of the
Agreement be amended as set forth herein.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Defined Terms.  Unless otherwise defined herein, terms used herein are used
as defined in the Agreement, as amended hereby.
 
2. Amendment of the Agreement.  Section 2 of the Agreement is hereby amended by
deleting the phrase “for a period of four months” and replacing it with “until
March 26, 2014”.   Except as expressly modified herein, all other provisions of
the Agreement shall remain unchanged and in full force and effect.
 
3. Effective Date.  This Amendment shall be effective as of December 26, 2013.
 
4. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
 
 
-1-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Consulting Agreement to be duly executed as of the date first above written.
 
 
 
ECHO THERAPEUTICS, INC.

 
 
By: /s/ William Grieco

William Grieco
Chairman, Nominating and Corporate
Governance Committee of the Board
of Directors



 
 
Dated: December 26, 2013


 
 
 
ROBERT F. DOMAN

 
 
/s/ Robert F. Doman

 
 
Dated: December 23, 2013